  Case 20-13002         Doc 22   Filed 11/19/20 Entered 11/19/20 14:37:07         Desc Main
                                   Document     Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                      )      Chapter 11
                                            )
Vitaliy Vulykh                              )      No. 20-13002
                                            )

TO: See attached list

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on December 11, 2020, at 11:15 a.m., I will appear before
the Honorable A. Benjamin Goldgar or any judge sitting in that judge’s place, and present the
motion of Defendants Motion To Extend Discovery, a copy of which is attached.

         PLEASE TAKE NOTICE that on December 11, 2020 at 11:15 AM or a soon thereafter
 as Counsel may be heard I shall appear before the Honorable Judge A. Benjamin Goldgar or any
 judge sitting in that judge’s place,, and present the Debtor’s Motion to Convert To Chapter 13
 a copy of which is attached to this Notice and hereby served upon you.

         This motion will be presented and heard electronically using Zoom for Government. No
 personal appearance in court is necessary or permitted. To appear and be heard on the motion,
 you must do the following: To appear by video, use this link: https://www.zoomgov.com/. Then
 enter the meeting ID and password. To appear by telephone, call Zoom for Government at 1-669-
 254-5252 or 1-646-828- 7666.

         Then enter the meeting ID and password. Meeting ID and password. The meeting ID for
 this hearing is _160 817 7512_ and the password is 623389. The meeting ID and password can
 also be found on the judge’s page on the court’s web site.

         If you object to this motion and want it called on the presentment date above, you must
 file a Notice of Objection no later than two (2) business days before that date. If a Notice of
 Objection is timely filed, the motion will be called on the presentment date. If no Notice of
 Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                           /s/ O. Allan Fridman
  Case 20-13002       Doc 22     Filed 11/19/20 Entered 11/19/20 14:37:07             Desc Main
                                   Document     Page 2 of 5



                                 CERTIFICATE OF SERVICE

        I, O. Allan Fridman, an attorney, that I served a copy of this notice and the attached motion
on each entity shown on the attached list at the address shown and by the method indicated on the
list on November 19 2020,

                                                      /s/   O. Allan Fridman
Atty. No. 6274954
O. Allan Fridman
555 Skokie Blvd., Suite 500
Northbrook, IL 60062
(847) 412-0788
  Case 20-13002      Doc 22   Filed 11/19/20 Entered 11/19/20 14:37:07   Desc Main
                                Document     Page 3 of 5



                                    SERVICE LIST

Via ecf
Ha M Nguyen                    Patrick S Layng
Office of the U.S. Trustee     Office of the U.S. Trustee,
219 S. Dearborn Street         Region 11                     John E Gierum
Chicago, IL 60604              219 S Dearborn St             John E Gierum
(312) 886-3320 Ext.            Room 873
                                                             Gierum & Mantas
ha.nguyen@usdoj.gov            Chicago, IL 60604
                               312-886-5785                  2700 S. River Road
                               USTPRegion11.ES.ECF@          Suite 308
                               usdoj.gov                     Des Plaines, IL 60018


VIA Mail                       Dupage Credit Union
Amex                           Attention: Bankruptcy
Correspondence/Bankruptc       Department
y                              Po Box 3930
Po Box 981540                  Naperville, IL 60567
El Paso, TX 79998
                               HERSKOVIC, JOSHUA
Amwest Funding Corp            2036 MALORY LN.
6 Pointe Dr #300               Highland Park, IL 60035
Brea, CA 92821
                               MOHELA
Bankers Health Care            Attn: Bankruptcy
Group                          633 Spirit Drive
10234 W. State Road 84         Chesterfield, MO 63005
Fort Lauderdale, FL 33324
                               Tdrcs/tourneau
Chase Card Services            1000 Macarthur Bv
Attn: Bankruptcy               Mahwah, NJ 07430
Po Box 15298
Wilmington, DE 19850           Wells Fargo Jewelry
                               Advantage
Citibank                       Attn: Bankruptcy
Citicorp Credit                Po Box 10438
Srvs/Centralized Bk dept       Des Moines, IA 50306
Po Box 790034
St Louis, MO 63179

Discover Financial
Attn: Bankruptcy
Po Box 3025
New Albany, OH 43054
              Case 20-13002                    Doc 22            Filed 11/19/20 Entered 11/19/20 14:37:07           Desc Main
                                                                   Document     Page 4 of 5

                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Vitaliy Vulykh                                                                              Case No.   20-13002
                                                                                   Debtor(s)            Chapter    7




                            MOTION TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

Pursuant to 11 U.S.C. § 706, the above-named Debtor(s) requests that this court enter an Order converting this case under Chapter 7 to
a case under Chapter 13 of the Bankruptcy code (title 11 of the United States Code), on the grounds set forth below.

1.          On June 26, 2020 , the above-named Debtor(s) filed a Voluntary Petition under Chapter 7 of the Bankruptcy Code.

2.          This case has not been previously converted under 11 U.S.C. § 1112, § 1208, or § 1307.


WHEREFORE, Debtor(s) prays for an Order converting this case under Chapter 7 to Chapter 13 of the Bankruptcy Code.




 Date November 19, 2020                                                Signature   /s/ Vitaliy Vulykh
                                                                                   Vitaliy Vulykh
                                                                                   Debtor
 Attorney /s/ O. Allan Fridman
                O. Allan Fridman 6274954

Law Office of Allan Fridman
555 Skokie Blvd 500
Northbrook, IL 60062
847-412-0788
Fax: 847-412-0898
allan@fridlg.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case 20-13002                    Doc 22            Filed 11/19/20 Entered 11/19/20 14:37:07        Desc Main
                                                                   Document     Page 5 of 5

                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Vitaliy Vulykh                                                                           Case No.   20-13002
                                                                                   Debtor(s)         Chapter    7




                               NOTICE OF CONVERSION FROM CHAPTER 7 TO CHAPTER 13

Pursuant to 11 U.S.C. § 706, the above-named Debtor(s) requests that this court enter an Order converting this case under Chapter 7 to
a case under Chapter 13 of the Bankruptcy code (title 11 of the United States Code), on the grounds set forth below.

1.          On June 26, 2020 , the above-named Debtor(s) filed a Voluntary Petition under Chapter 7 of the Bankruptcy Code.

2.          This case has not been previously converted under 11 U.S.C. § 1112, § 1208, or § 1307.


WHEREFORE, Debtor(s) prays for an Order converting this case under Chapter 7 to Chapter 13 of the Bankruptcy Code.




 Date November 18, 2020                                                Signature
                                                                                   Vitaliy Vulykh
                                                                                   Debtor
 Attorney /s/ O. Allan Fridman
                O. Allan Fridman 6274954

Law Office of Allan Fridman
555 Skokie Blvd 500
Northbrook, IL 60062
847-412-0788
Fax: 847-412-0898
allan@fridlg.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
